                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 CORETEK LICENSING LLC,
                                                      Civil Action No.: 1:20-cv-00874-MN-CJB
              Plaintiff,

       v.                                             TRIAL BY JURY DEMANDED

 SNAP INC.,

              Defendant.

                           ORDER OF DISMISSAL WITH PREJUDICE

       On this day, Plaintiff Coretek Licensing LLC (“Plaintiff”) and Defendant Snap Inc.

(“Snap”) announced to the Court that they have resolved Plaintiff’s claims for relief against Snap

asserted in this case. Plaintiff and Snap have therefore requested that the Court dismiss Plaintiff’s

claims for relief against Snap with prejudice and with all attorneys’ fees, costs and expenses taxed

against the party incurring same. The Court, having considered this request, is of the opinion that

their request for dismissal should be granted.

       IT IS THEREFORE ORDERED that Plaintiff’s claims for relief against Snap are dismissed

with prejudice. IT IS FURTHER ORDERED that all attorneys’ fees, costs of court and expenses

shall be borne by each party incurring the same.

       IT IS SO ORDEREDWKLVWKGD\RI1RYHPEHU




                                                      7KH
                                                      7KH+RQRUDEOH0DU\HOOHQ1RUHLND
                                                        H +RQR
                                                             QQRRUDEOH0DU\HOOHQ1RUHLND
                                                      United
                                                      U      States
                                                        it d St      District
                                                                  t Di  t i t JJudge
                                                                                 d
